Moyer, C.J.,
dissenting. I dissent from the judgment and opinion of the majority because I believe that the General Assembly has created in R.C. Chapter 4112 an exclusive remedy for those persons who believe their employer has discriminated against them because they are handicapped.
The General Assembly has provided that employment discrimination cases be determined expeditiously in an administrative forum that possesses considerable expertise with respect to civil rights.
Unfortunately, the judgment of the majority upsets a legislative scheme that has worked well for many years.
I would reverse the judgment of the court of appeals and reinstate the judgment of the trial court.